         Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
ALL CASES                                     )
                                              )

    UNOPPOSED MOTION TO EXTEND TIME TO FILE JOINT STATUS REPORT

       Defendants, the U.S. Department of Justice, and others, respectfully ask the Court to

extend the time for the parties to file their Joint Status Report. Pursuant to the Court’s Minute

Order of December 12, 2019, the Joint Status Report is now due February 4, 2020, at 4pm.

Defendants ask the Court to set a new deadline of February 10, 2020, at 4pm. Counsel for

Plaintiffs emailed that they have no objection to this request.

       The Court originally set a Status Conference for February 6, 2020, at 2:00pm, pursuant to

Minute Order of December 4, 2019, in order to discuss “discovery, filing a consolidated

amended complaint, and a case management plan.” Hence, the Joint Status Report was

originally set to be filed two days prior to the Status Conference. The Court recently reset the

date for the Status Conference to February 12, 2020, at 11:00am, but did not move back the

deadline for the Joint Status Report.

       Defendants request the additional time for the Joint Status Report so that Defendants may

have more time to consult internally and with opposing counsel about the parties’ proposal for

moving forward with this case.
         Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 2 of 7



       A proposed order is attached.


Dated: January 31, 2020                Respectfully submitted,

 JESSIE K. LIU                          JOSEPH H. HUNT
 United States Attorney                 Assistant Attorney General
 DANIEL F. VAN HORN
 Civil Chief, U.S. Attorney’s Office    PAUL R. PERKINS
                                        Special Counsel
  /s/ Alan Burch                        Paul.r.perkins@usdoj.gov
 ALAN BURCH (D.C. Bar 470655)
 Assistant United States Attorney       JEAN LIN (NY Bar 4074530)
 U.S. Attorney’s Office                 Special Litigation Counsel
 for the District of Columbia           JONATHAN KOSSAK (D.C. Bar 991478)
 Washington, D.C. 20530                 Trial Attorney
 202-252-2550                           Civil Division
 alan.burch@usdoj.gov                   Federal Programs Branch
                                        Civil Division, Department of Justice
                                        1100 L Street, N.W.
                                        Washington, D.C. 20005
                                        (202) 514-3716
                                        Jean.lin@usdoj.gov
                                        Jonathan.kossak@usdoj.gov

                                        Attorneys for Defendants




                                          2
         Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 3 of 7



                                CERTIFICATE OF SERVICE

I hereby certify that on January 31, 2020, I caused a true and correct copy of the foregoing
Defendants’ Motion to Extend Time to File Joint Status Report to be served on all counsel of
record via the Court’s ECF system. Pursuant to this Court’s August 20, 2019 Order, below is a
list of all plaintiffs’ counsel of record. The names marked with an asterisk (*) have no e-mail
provided on the docket and are no longer with the identified firms.

 Joshua Christopher Toll                           Paul F. Enzinna
 KING & SPALDING LLP                               ELLERMAN ENZINNA PLLC
 (202) 737-8616                                    (202) 753-5553
 Email: jtoll@kslaw.com                            Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                           Brandon David Almond
 ECKERT SEAMANS CHERIN &                           TROUTMAN SANDERS LLP
 MELLOTT, LLC                                      (202) 274-2864
 (202) 659-6605                                    Email: brandon.almond@troutmansanders.com
 Email: czdebski@eckertseamans.com

 Gerald Wesley King, Jr.                           Donald P. Salzman
 FEDERAL DEFENDER PROGRAM, INC.                    SKADDEN, ARPS, SLATE, MEAGHER &
 (404) 688-7530                                    FLOM LLP
 Email: gerald_king@fd.org                         (202) 371-7983
                                                   Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                           Steven M. Albertson
 SKADDEN, ARPS, SLATE, MEAGHER &                   SKADDEN, ARPS, SLATE, MEAGHER &
 FLOM LLP                                          FLOM LLP
 (202) 371-7000                                    (202) 371-7112
 Email: Charles.Walker@skadden.com                 Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                    Craig Anthony Harbaugh
 OFFICE OF THE PUBLIC DEFENDER                     FEDERAL PUBLIC DEFENDER, CENTRAL
 Capital Habeas Unit                               DISTRICT OF CALIFORNIA
 (213) 894-1887                                    (213) 894-7865
 Email: celeste_bacchi@fd.org                      Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                          Alexander Louis Kursman
 FEDERAL PUBLIC DEFENDER,                          OFFICE OF THE FEDERAL COMMUNITY
 CENTRAL DISTRICT OF CALIFORNIA                    DEFENDER/EDPA
 (213) 894-5374                                    (215) 928-0520
 Email: jonathan_aminoff@fd.org                    Email: Alex_Kursman@fd.org




                                               3
       Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 4 of 7



Billy H. Nolas                           Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER               VINSON & ELKINS, L.L.P.
OFFICE FOR THE EDPA                      (202) 639-6536
(215) 928-0520                           Email: kcodd@velaw.com
Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                 Robert E. Waters
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6633                           (202) 737-0500
                                         Email: rwaters@velaw.com

William E. Lawler, III                   Yousri H. Omar
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6676                           (202) 639-6500
Email: wlawler@velaw.com                 Email: yomar@velaw.com

Evan D. Miller                           Eric Hernandez
VINSON & ELKINS, L.L.P.                  VINSON & ELKINS, L.L.P.
(202) 639-6605                           (202) 639-6609
Email: EMiller@velaw.com                 Email: EHernandez@velaw.com

Margaret O'Donnell                       *William E. Hoffman, Jr.
(502) 320-1837                           KING & SPALDING LLP
Email: mod@dcr.net                       (404) 572-3383

Abigail Bortnick                         Mark Joseph Hulkower
KING & SPALDING LLP                      STEPTOE & JOHNSON LLP
(202) 626-5502                           (202) 429-6221
Email: abortnick@kslaw.com               Email: mhulkower@steptoe.com

Matthew John Herrington                  Robert A. Ayers
STEPTOE & JOHNSON LLP                    STEPTOE & JOHNSON LLP
(202) 429-8164                           (202) 429-6401
Email: mherrington@steptoe.com           Email: rayers@steptoe.com

Amy J. Lentz                             Robert L. McGlasson
STEPTOE & JOHNSON LLP                    MCGLASSON & ASSOCIATES, PC
(202) 429-1320                           (404) 314-7664
Email: Alentz@steptoe.com                Email: rlmcglasson@comcast.net

Gary E. Proctor                          Sean D. O'Brien
LAW OFFICES OF GARY E. PROCTOR,          PUBLIC INTERSET LITIGATION CLINIC
LLC                                      (816) 363-2795
(410) 444-1500                           Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com


                                     4
       Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 5 of 7



Scott Wilson Braden                           Shawn Nolan
FEDERAL PUBLIC DEFENDER,                      FEDERAL COMMUNITY DEFENDER
EASTERN DISTRICT OF ARKANSAS                  OFFICE, EDPA
(501)-324-6144                                (215) 928-0528
Email: Scott_Braden@fd.org                    Email: shawn.nolan@fd.org

Amy Gershenfeld Donnella                      Joseph William Luby
FEDERAL COMMUNITY DEFENDER                    FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                           (215) 928-0520
(215) 928-0520                                Email: joseph_luby@fd.org
Email: amy_donnella@fd.org

David Victorson                               Pieter Van Tol
(202) 637-2061                                HOGAN LOVELLS US LLP
HOGAN LOVELLS US LLP                          (212) 918-3000
Email: David.Victorson@hoganlovells.com       Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                  Jonathan Jeffress
HOGAN LOVELLS US LLP                          KAISER DILLON, PLLC
(212) 918-3000                                (202) 640-2850
Email: john.beck@hoganlovells.com             Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                             Andrew Moshos
KAISER DILLON, PLLC                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 869-1301                                LLP
Email: Aschmidt@kaiserdillon.com              (302) 351-9197
                                              Email: Amoshos@mnat.com

Jennifer Ying                                 Stephen J. Kraftschik
MORRIS NICHOLS ARSHT & TUNNELL                MORRIS NICHOLS ARSHT & TUNNELL
LLP                                           LLP
(302) 351-9243                                (302) 351-9378
Email: Jying@mnat.com                         Email: Skraftschik@mnat.com

Arin Hillary Smith                            Alan E. Schoenfeld
WILMER CUTLER PICKERING HALE &                WILMER CUTLER PICKERING HALE &
DORR LLP                                      DORR LLP
(202) 663-6959                                (212) 937-7294
Email: Arin.Smith@wilmerhale.com              Email: Alan.Schoenfeld@wilmerhale.com

*Ryan M. Chabot
WILMER CUTLER PICKERING HALE &
DORR LLP
(212) 295-6513




                                          5
Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 6 of 7



                            /s/ Alan Burch
                           ALAN BURCH
                           Assistant United States Attorney




                              6
         Case 1:19-mc-00145-TSC Document 72 Filed 01/31/20 Page 7 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                            )
In the Matter of the                        )
Federal Bureau of Prisons’ Execution        )
Protocol Cases,                             )
                                            )
LEAD CASE: Roane et al. v. Barr             )      Case No. 19-mc-145 (TSC)
                                            )
THIS DOCUMENT RELATES TO:                   )
                                            )
ALL CASES                                   )
                                            )

                                           ORDER

        Upon consideration of Defendants’ Unopposed Motion To Extend Time To File Joint

Status Report, it is hereby

        ORDERED that the Motion is GRANTED and it is further

        ORDERED that the parties shall file a Joint Status Report by 4:00pm on February 10,

2020.

        So ordered. This _______ day of ___________________ 2020.



                                                   ___________________________________
                                                   TANYA S. CHUTKAN
                                                   United States District Judge
